Citation Nr: 1514882	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected status-post left breast complex fibroadenoma excision with scar rated as noncompensable prior to June 3, 2014, and 10 percent disabling thereafter.

2.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

3.  Entitlement to an initial rating higher than 10 percent for service-connected fallopian tube obstruction with infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran was afforded a personal hearing before the undersigned.  

The issue of service connection for anemia has been raised by the record during the September 2014 hearing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In September 2014, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for entitlement to an increased rating for status-post left breast complex fibroadenoma excision with scar be withdrawn.

2.  Since the award of service connection, the Veteran's allergic rhinitis is productive of complete obstruction of nasal passage on one side.

3.  Since the award of service connection, the Veteran's symptoms associated with her fallopian tube obstruction with infertility requires continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for status-post left breast complex fibroadenoma excision with scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a 10 percent disability rating, but no higher, for service-connected allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2014).  

3.  The criteria for a 10 percent disability rating, but no higher, for service-connected fallopian tube obstruction with infertility have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.116, Diagnostic Codes 7699-7614 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2010 letter satisfied the duty to notify provisions.  In any case, the appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in December 2010 and June 2014.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Claim Withdrawn 

In a September 2014 statement, the Veteran stated that she wished to withdraw her claim for an increased rating for status-post left breast complex fibroadenoma excision with scar.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

III.  Initial Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Allergic Rhinitis

The Veteran contends that she is entitled to a higher rating for her service-connected allergic rhinitis as she cannot breathe through one nasal passageway due to thick mucus.  

The Veteran was granted service connection for allergic rhinitis in the April 2011 rating decision on appeal and was assigned a noncompensable rating under Diagnostic Code 6522.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6522, a 30 percent rating is provided for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side a 10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran was afforded a VA examination in December 2010.  At that time, the Veteran complained of having allergy symptoms all year that are controlled by Claritin and Flonase most of the time, which she took on a daily basis.  The Veteran was diagnosed as having allergic rhinitis.  Examination revealed no obstruction and no tenderness over the frontal or maxillary sinuses.  

The Veteran was afforded another examination in June 2014.  The Veteran was diagnosed as having allergic rhinitis and complained that her nasal passages were always inflamed and her symptoms include runny nose, sneezing and watery eyes.  She has to take Claritin and Flonase daily and tried Allegra with no help.  The examiner indicated that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, or nasal polyps.  

During the September 2014 hearing, the Veteran described her symptoms stating that she has constant blockage of her nasal passageways caused by mucus.  She was unable to breathe through one of her nasal passages and she had to breathe through her mouth because of this.  She stated that during the most recent examination, she described her condition to the examiner who stated that she observed the reported blockage, but the examination report did not reflect what was discussed during the examination.  

Although examinations did not show that the Veteran's nasal passages were blocked or that she has polyps, the Veteran did describe her nasal passages being blocked by mucus and one nasal passageway was completely blocked.  Although the Veteran is not competent to attest to polyps, she is competent to describe observable blockage of the nasal passage.  She has also provided credible testimony in this regard.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that, since the award of service connection, the evidence more nearly approximates a 10 percent disability rating under Diagnostic Code 6522 for complete nasal passageway obstruction on one side.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Although a higher initial rating of 10 percent is warranted, the evidence does not show that the Veteran has polyps.  As such the Veteran's condition does not approximate a rating higher than 10 percent and the preponderance of the evidence is against an even higher initial rating.  


Fallopian Tube Obstruction with Infertility

The Veteran contends that she is entitled to a higher rating for her service-connected fallopian tube obstruction with infertility as her symptoms require continuous treatment.  

The Veteran was granted service connection for fallopian tube obstruction with infertility in the April 2011 rating decision on appeal and was assigned a noncompensable rating under Diagnostic Codes 7699-7614.  38 C.F.R. § 4.97.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 7614, for disease, injury, or adhesions of the fallopian tube, is rated pursuant to the General Rating Formula for Female Reproductive Organs.  Under these criteria, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614.

During the December 2010 VA examination, the Veteran complained of having pelvic pain with and without menses, dysmenorrhea lasting 2 days and menses lasting 5 days.  In between menses, she will have intermittent episodes of pelvic pain lasting up to 3 days.  She has had infertility for at least six years.

The Veteran was afforded another examination in June 2014.  The Veteran was diagnosed as having bilateral fallopian tube obstruction.  She had symptoms of severe pain, pelvic pressure and bleeding.

In rating this disability, the first question becomes whether the symptoms do or do not require continuous treatment.  During the September 2014 Board hearing, the Veteran described having symptoms of pain, cramping and bloating.  She was required to take medication every day to control her symptoms and stated that she had pain on a daily basis, which has caused her to miss work.  She stated that she is in need of constant treatment to control her symptoms.

Based on the evidence of the severity of the Veteran's fallopian tube obstruction with infertility, the Board concludes that the findings satisfy the criteria for the assignment of a 10 percent disability rating under Diagnostic Code 7614.  The VA examinations report symptoms of pain, pelvic pressure, bleeding, cramping and bloating and the Veteran credibly states that she requires continuous treatment, including daily medication, for her symptoms.  This is so since the award of service connection.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 10 percent initial disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

In order to receive a 30 percent rating under Diagnostic Code 7614, the evidence must show that the Veteran's symptoms are not controlled by continuous treatment.  This has not been demonstrated by the competent medical evidence of record nor has the Veteran claimed such.  There is no other applicable Diagnostic Code that would entitle her to a higher rating.  As such the Veteran's condition does not approximate a rating higher than 10 percent and the preponderance of the evidence is against an even higher initial rating.  

The Board notes that special monthly compensation for loss of a creative organ had been previously granted and a claim for anemia has been referred to the RO.  

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2014) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran has reported that she missed three weeks of work due to her service-connected fallopian tube obstruction with infertility.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected fallopian tube obstruction with infertility is manifested by pain, pelvic pressure, bleeding, cramping and bloating.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which implies that various symptoms are contemplated with the focus being on the need and effect of treatment.  Thus, the diagnostic codes in the rating schedule corresponding to disabilities of the female reproductive organs provide disability ratings on the basis of whether symptoms are controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Code 7614.  As previously stated, the separate claim for anemia has been referred to the RO.  The Veteran has not claimed nor does the evidence show that her service-connected allergic rhinitis causes interference with her employment or required hospitalization.  Her symptom of nasal passage blockage is contemplated by the diagnostic code for allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

In summary, the schedular criteria for female reproductive organs and allergic rhinitis contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.

      Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

The appeal of the issue of entitlement to an initial increased rating for service-connected status-post left breast complex fibroadenoma excision with scar rated as noncompensable prior to June 3, 2014, and 10 percent disabling thereafter is dismissed.  

An initial rating of 10 percent, but no higher, for allergic rhinitis is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 10 percent, but no higher, for fallopian tube obstruction with infertility is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


